Bridgewater, J.
¶61 (concurring in part, dissenting in part) — Jose Matilde Morales appeals his vehicular assault and driving under the influence convictions. I would hold that Morales’s vehicular assault conviction, on the basis of either driving under the influence of intoxicating liquor or driving in a reckless manner, cannot stand. Specifically, the State failed to prove that it advised Morales in Spanish of the special evidentiary warnings required by RCW 46.20.308(2); thus the trial court should not have admitted the results of his involuntary blood test. But I would affirm Morales’s vehicular assault conviction under the unchallenged prong of operating a vehicle with disregard for the safety of others. In addition, I would remand Morales’s vehicular assault charge for resentencing. See State v. Brown, 145 Wn. App. 62, 78-79, 184 P.3d 1284 (2008) (different prongs of vehicular assault carry different seriousness levels for sentencing), review denied, 165 Wn.2d 1014 (2009). Because the trial court’s admission of Morales’s blood alcohol test was not harmless error, his conviction for driving under the influence (DUI) also cannot stand. I respectfully concur and dissent.
*53ANALYSIS
I. Special Evidence Warning
¶62 Morales contends that the trial court erred when it admitted the results of his blood alcohol test because the State failed to prove that he received his special evidence warning informing him of his right to additional testing. I dissent from the majority because the State had the burden to prove that it read Morales the special evidence warning and did not meet that burden, even using the lower preponderance of the evidence standard. This court reviews a trial court’s evidentiary rulings for abuse of discretion. State v. Stubsjoen, 48 Wn. App. 139, 147, 738 P.2d 306, review denied, 108 Wn.2d 1033 (1987).
¶63 When the State attempted to introduce Morales’s blood alcohol test result, Morales objected because the State had failed to read him the special evidence warning for mandatory blood draws. Morales argued that although the record showed that the interpreter said something to Morales in Spanish, the trooper could not verify what the interpreter said to Morales. Morales acknowledged that the State could have called the interpreter to testify or the State could have presented the form that Morales signed acknowledging the warning, but the State failed to make either showing.
¶64 Like the majority, I agree that the State had to prove that it provided Morales with the special evidentiary warning. But I disagree that the State carried its burden to prove that it gave Morales the special evidentiary warning.
¶65 The State argues, and the majority agrees, that it proved that the trooper informed Morales of his right to additional testing because the trooper testified that the interpreter translated the warnings and read them to Morales. This is insufficient.
¶66 Where police use an interpreter to question a suspect, the questioning officer’s testimony of what the inter*54preter said is admissible only if not offered for the truth of the matter asserted or the interpreter is the suspect’s agent. State v. Gonzalez-Hernandez, 122 Wn. App. 53, 57, 92 P.3d 789 (2004) (citing State v. Garcia-Trujillo, 89 Wn. App. 203, 948 P.2d 390 (1997)).
¶67 In Gonzalez-Hernandez, the investigating officer used a fellow police officer to help translate an interview with Gonzalez. Gonzalez-Hernandez, 122 Wn. App. at 56. During the interview, Gonzalez stated that he was sorry, but the interpreter did not know how to translate important words like “rape” and “sorry.” Gonzalez-Hernandez, 122 Wn. App. at 56. The interpreter also did not know why Gonzalez stated he was sorry. Gonzalez-Hernandez, 122 Wn. App. at 56. On rebuttal, the trial court admitted the investigating officer’s testimony that Gonzalez had stated he was sorry but that Gonzalez did not know why he was sorry. Gonzalez-Hernandez, 122 Wn. App. at 56-57. We reversed, holding that the translation was unreliable because the State “did not establish what question [the interpreter] asked Gonzalez in Spanish that elicited the answer.” Gonzalez-Hernandez, 122 Wn. App. at 59.
¶68 In Garcia-Trujillo, the trial court excluded an officer’s testimony about what the defendant allegedly stated through an interpreter as inadmissible hearsay. Garcia-Trujillo, 89 Wn. App. at 205-06. On appeal, Division One of this court affirmed, holding that the trial court properly excluded the testimony because the interpreter was not the defendant’s agent or authorized to speak for him. Garcia-Trujillo, 89 Wn. App. at 208-09. The court held that the error was not harmless because the officer had no way of knowing whether the defendant answered the question the interpreter was supposed to ask. Garcia-Trujillo, 89 Wn. App. at 209-10, 211-12.
¶69 Here, while testimony showed that Morales had some understanding of English, he required the use of an interpreter during both Trooper Brunstad’s interview and the trial. The trooper acknowledged that he did not read the special evidence warning to Morales in English and that he *55could not verify what the interpreter read to Morales. The record does not reveal that the interpreter told the trooper what he read to Morales. The State did not identify the interpreter or call him to testify. In fact, the trial court excluded Morales’s answers to the DUI questionnaire because Trooper Brunstad did not know whether the interpreter actually advised Morales of his Miranda rights. Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1996). The State did not include in the record on appeal the document that Morales allegedly signed stating that he understood the special evidence warning or any sworn statement by the trooper. The State offered the trooper’s testimony to prove the truth of the matter asserted — that an interpreter read Morales the special evidence warning. The State did not show that the unidentified interpreter was Morales’s agent. Trooper Brunstad’s testimony was inadmissible hearsay to which Morales objected. The State failed to prove, as required by State v. Turpin, 94 Wn.2d 820, 826-27, 620 P.2d 990 (1980), that Trooper Brunstad read Morales the required special evidence warning.
¶70 I also disagree with the majority’s holding that the failure to give a special evidentiary warning is subject to harmless error analysis. Under Turpin, the appropriate remedy is exclusion of the blood alcohol test results. State v. Anderson, 80 Wn. App. 384, 388, 909 P.2d 945 (1996). The Turpin court reversed Turpin’s conviction and remanded the case for a new trial in which the blood alcohol test would be excluded. Turpin, 94 Wn.2d at 827. The Anderson court also remanded for further proceedings. Anderson, 80 Wn. App. at 384; see also State v. Holcomb, 31 Wn. App. 398, 401, 642 P.2d 407 (1982) (holding that failure to advise defendant of his right to have additional tests performed requires reversal).
¶71 Accordingly, I would hold that the trial court abused its discretion by admitting the blood alcohol test results and reverse Morales’s vehicular assault conviction on the first two prongs, operating a vehicle in a reckless manner and *56DUI. But, Morales did not assign error to his conviction on the third vehicular assault prong, operating a vehicle with disregard for the safety of others. I would affirm Morales’s conviction for vehicular assault, but on the disregard for the safety of others prong only. And I would remand for resentencing on the vehicular assault count only because conviction under this prong requires a different sentence. Brown, 145 Wn. App. at 78-79.
II. Driving under the Influence
¶72 I agree with the majority’s holding that sufficient evidence supports Morales’s conviction for DUI but would hold that admission of his blood alcohol results is not harmless error. I would therefore reverse and remand this count.
¶73 When reviewing the record below on a sufficiency of the evidence claim, the proper test is whether, after viewing the evidence in a light most favorable to the State, any rational trier of fact could have found the essential elements of the charged crime beyond a reasonable doubt. State v. Rempel, 114 Wn.2d 77, 82, 785 P.2d 1134 (1990). We consider circumstantial evidence as reliable as direct evidence. State v. Delmarter, 94 Wn.2d 634, 638, 618 P.2d 99 (1980). We leave credibility determinations for the trier of fact and do not review them. State v. Camarillo, 115 Wn.2d 60, 71, 794 P.2d 850 (1990).
¶74 We review erroneous evidentiary rulings under the nonconstitutional harmless error standard. State v. Ray, 116 Wn.2d 531, 546, 806 P.2d 1220 (1991). An erroneous ruling amounts to reversible error if the court determines that within reasonable probabilities, the error materially affected the trial outcome. State v. Calegar, 133 Wn.2d 718, 727, 947 P.2d 235 (1997).
¶75 The to-convict jury instruction for driving under the influence required the jury to determine whether (1) on November 3, 2004, Morales drove a motor vehicle; (2) Morales was under the influence of or affected by intoxicat*57ing liquor while driving; and (3) the act occurred in Washington. Morales challenges only the second prong.
¶76 Jury instruction 17 provided:
A person is under the influence of or affected by the use of intoxicating liquor if the person’s ability to drive a motor vehicle is lessened in any appreciable degree.
It is not unlawful for a person to consume intoxicating liquor and drive a motor vehicle. The law recognizes that a person may have consumed intoxicating liquor and yet not be under the influence of it.
Clerk’s Papers at 43. As stated above, the trial court abused its discretion in admitting the results of Morales’s involuntary blood alcohol test. Here, the State took Morales’s blood sample several hours after the accident, which revealed a 0.12 blood alcohol level. RCW 46.61.502 provides:
(1) A person is guilty of driving while under the influence of intoxicating liquor or any drug if the person drives a vehicle within this state:
(b) While the person is under the influence of or affected by intoxicating liquor or any drug;
(4) Analyses of blood or breath samples obtained more than two hours after the alleged driving may be used as evidence that within two hours of the alleged driving, a person had an alcohol concentration of 0.08 or more in violation of subsection (l)(a) of this section, and in any case in which the analysis shows an alcohol concentration above 0.00 may be used as evidence that a person was under the influence of or affected by intoxicating liquor or any drug in violation of subsection (l)(b) or (c) of this section.
¶77 For the purposes of the DUI conviction two beer cans were visible on the front passenger seat in Morales’s vehicle. The search of Morales’s vehicle revealed several more beer cans, some empty. The interior of the car smelled of intoxicants. As further evidence that Morales was affected by alcohol, he failed to stop at the stop *58sign, which resulted in the collision from which he then fled. While the evidence tends to support a finding that Morales was under the influence or affected by intoxicating liquor, this evidence is not so overwhelming as to overcome the erroneous admission of Morales’s blood alcohol test of 0.12. Morales’s blood alcohol level was per se evidence that Morales drove under the influence of alcohol. RCW 46.61-.502(4). I cannot say that admission of this evidence did not affect the trial’s outcome. I would remand for retrial of Morales’s DUI conviction. See State v. Wright, 165 Wn.2d 783, 789, 203 P.3d 1027 (2009) (retrial permitted where conviction vacated for reason other than insufficient evidence).
Review granted at 169 Wn.2d 1001 (2010).